 



EXECUTION COPY

EXHIBIT 10.13

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT is executed this 24th day of November, 2003,
between United National Insurance Company, a Pennsylvania corporation with its
principal offices in Bala Cynwyd, PA (the “Company”) and Timothy J. Dwyer, an
individual residing at 444 Bowen Drive Exton, PA 19341 (the “Executive”).

         WHEREAS, the parties hereto desire that the Executive be employed by
the Company upon the terms and conditions provided for herein; and

         WHEREAS, in connection with such employment, the parties desire to
provide the Executive with the opportunity to acquire an equity interest in the
Company.

         NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive agree as follows:

     TERM OF EMPLOYMENT; RENEWAL. The Company agrees to employ the Executive and
the Executive accepts employment with the Company for the period commencing as
of the date hereof (the “Effective Date”) and ending on December 31, 2008 (such
initial period, as extended below, shall be referred to as the “Employment
Term”). The term of this Agreement will automatically renew at the expiration of
the then current term for an additional one-year period unless, at least ninety
(90) days prior to the expiration date of the then current term, either party
shall give written notice of nonrenewal to the other, in which event this
Agreement shall terminate at the end of the term then in effect. If the Company
elects not to renew this Agreement at the expiration of the initial five year
term (the “Non-Renewal Date”), and if at such time (i) there is no other event
that would otherwise constitute “Cause” for the termination of the Executive’s
employment hereunder, (ii) the Executive continues to comply with all his
post-termination obligations, and (iii) executes a general release in form
satisfactory to the Company, the Company shall continue to pay to the Executive
his full Annual Direct Salary from the Non-Renewal Date in equal monthly
installments until the earlier of (i) the Executive secures full time employment
or (ii) six months from the Non-Renewal Date. Following the Non-Renewal Date,
the Executive shall notify the Company in writing upon his commencement of any
full time employment.

     POSITION AND DUTIES. The Executive shall serve as the Senior Vice President
– Operations of the Company, reporting to the President and Chief Executive
Officer (“CEO”) of the Company and shall have such authority and duties,
consistent with such position, as may from time to time be specified by the
Board of Directors of the Company (the “Board”) or CEO. At the request of the
Board, the Executive shall also serve, without additional compensation, as an
officer or director of any Affiliates of the Company that are involved in the
business of insurance, underwriting, reinsurance or other matters related to the
business operation of the Company. For purposes hereof, an “Affiliate” means any
company that is controlled by, under common control with, or that controls the
Company.

     ENGAGEMENT IN OTHER EMPLOYMENT. The Executive shall devote his business
time, energies and talents to the business of the Company and shall comply with
each of the Company’s corporate governance and ethics guidelines, conflict of
interests policies and code of

 



--------------------------------------------------------------------------------



 



conduct applicable to all Company employees or senior executives as adopted by
the Board from time-to-time. The Executive first shall obtain the consent of the
Board in writing before engaging in any other business or commercial activities,
duties or pursuits. Notwithstanding the foregoing, nothing shall preclude the
Executive from (i) engaging in charitable activities and community affairs,
(ii) managing his personal investments and affairs, (iii) serving in a capacity
as a certified arbitrator in disputes related to reinsurance or insurance during
the Executive’s personal time and (iv) assisting his prior employer (but only
during the first six (6) months of employment hereunder) to complete the
transition of discrete and limited projects the Executive previously was
primarily responsible for, provided all such activities do not, either
individually or in the aggregate, in the reasonable judgment of the Board,
interfere with the proper performance of his duties and responsibilities
hereunder.

     COMPENSATION.

             (a) ANNUAL DIRECT SALARY. During the term of this Agreement, as
compensation for services rendered to Company under this Agreement, the
Executive shall be entitled to receive from the Company an annual direct salary
of not less than $225,000 per year commencing as of the Effective Date (the
“Annual Direct Salary”). Executive’s Annual Direct Salary shall be payable in
substantially equal bi-weekly installments, prorated for any partial employment
period. The Annual Direct Salary shall be reviewed by the Board in January of
each year this Agreement is in effect and may be adjusted in the discretion of
the Board after taking into account the prevailing market value of the position
and the then current pay increase practice of the Company. In no event shall the
Annual Direct Salary be decreased without the express written consent of the
Executive.

             (b) ANNUAL BONUS. During the term of this Agreement, Executive may
be eligible for annual incentive awards under one or more programs adopted by
the Board and established for each of the Company’s fiscal years. Award
opportunities and other terms and conditions of these awards, if any, will be
determined by the Board based on the achievement of goals and objectives
established for each of the Company’s fiscal years, and shall not be paid until
completion of the Company’s financial statements relating to the performance
period at issue and satisfaction of any other conditions adopted as part of such
programs. Nothing herein shall prohibit the Company from modifying or amending
any such incentive awards plan from time to time, or from terminating any such
plan. The initial bonus program during the first fiscal year for which the
Executive is employed hereunder shall be determined by the Company subject to
approval by the Board.

             (c) EQUITY INCENTIVE AWARDS. As of the Effective Date, the
Executive (i) shall purchase 13,125 Class A Common Shares of United National
Group, Ltd. (“UNG”) at an acquisition price of $131,250 (ii) shall receive a
time vesting stock option grant for 52,500 Class A Common Shares of UNG in the
form of option grant attached as Schedule A and (iii) shall receive a
performance based stock option grant for 65,625 Class A Common Shares of UNG in
the form of option grant attached as Schedule B. During the Employment Term, the
Executive may be eligible to receive additional option awards in UNG as
determined by the Board of the Company in its sole discretion. In addition to
any exercise, vesting or other restrictions imposed on such option awards by the
Board in its discretion, all such option awards shall be subject to the
forfeiture provisions of Annex A attached hereto.

2



--------------------------------------------------------------------------------



 



             FRINGE BENEFITS, VACATION TIME, EXPENSES, AND PERQUISITES.

             (a) EMPLOYEE BENEFIT PLANS. The Executive shall be entitled to
participate in or receive benefits under all corporate employment benefit plans
including but not limited to any pension plan, savings plan, medical or
health-and-accident plan or arrangement generally made available by the Company
to its executives and key management employees as a group, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plans and arrangements.

             (b) The Executive shall be entitled to the number of paid vacation
days in each calendar year determined by the Company from time to time for its
senior executive officers, but not less than four (4) weeks in any calendar year
(prorated in any calendar year during which the Executive is employed hereunder
for less than the entire such year in accordance with the number of days in such
calendar year during which he is so employed). The Executive shall also be
entitled to all paid holidays given by the Company to its senior executive
officers.

             (c) During the term of his employment hereunder, the Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by him (in accordance with the policies and procedures established by
the Company from time to time) in performing services hereunder, provided that
the Executive properly accounts therefor in accordance with Company policy.

             (d) Except as otherwise specifically provided herein, nothing paid
to the Executive under any benefit plan or arrangement shall be deemed to be in
lieu of compensation to the Executive hereunder.

     PROTECTION OF COMPANY INFORMATION. During the period of his employment, or
at any later time following the termination of his employment for any reason,
the Executive shall hold in a fiduciary capacity for the benefit of the Company
and its Affiliates, and shall not, without the written consent of the Board,
knowingly disclose to any person, other than an employee of the Company or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of his duties as an executive of the
Company, or use for any purpose other than to perform his duties hereunder, any
“Confidential Information” of the Company or any of its Affiliates obtained by
him while in the employ of the Company. The Confidential Information protected
by this provision shall include all computer software and files, policy
expirations, telephone lists, customer lists, prospect lists, marketing
information, information regarding managing general agents, pricing policies,
contract forms, customer information, copyrights and patents, the identity of
Company and Affiliate employees, Company and Affiliate books, records, files,
financial information, business practices, policies and procedures, information
about all services and products of the Company and its Affiliates, names of
users or purchasers of the products or services of the Company or its
Affiliates, methods of promotion and sale and all information which constitutes
trade secrets under the law of any state in which the Company or any of its
Affiliates does business. No information shall be treated as Confidential
Information if it is generally available public knowledge at the time of
disclosure or use by Executive, provided that information shall not be deemed to
be publicly available merely because it is embraced by general disclosures or
because individual features or combinations thereof are publicly available. The
Executive agrees that any breach of the restrictions set forth in

3



--------------------------------------------------------------------------------



 



this Section will result in irreparable injury to the Company and/or its
Affiliates for which there is no adequate remedy at law and the Company and its
Affiliates shall, in addition to any other remedies available to them, be
entitled to injunctive relief and specific performance in order to enforce the
provisions hereof. Notwithstanding the foregoing provisions, if the Executive is
required to disclose any such confidential or proprietary information pursuant
to applicable law or a subpoena or court order, the Executive shall promptly
notify the Company in writing of any such requirement so that the Company or the
appropriate affiliate may seek an appropriate protective order or other
appropriate remedy or waive compliance with the provisions hereof. The Executive
shall reasonably cooperate with the Company to obtain such a protective order or
other remedy. If such order or other remedy is not obtained prior to the time
the Executive is required to make the disclosure, or the Company waives
compliance with the provisions hereof, the Executive shall disclose only that
portion of the confidential or proprietary information which he is advised by
counsel that he is legally required to so disclose. All records, files,
memoranda, reports, customer lists, drawings, plans, documents and the like that
the Executive uses, prepares or comes into contact with during the course of the
Executive’s employment shall remain the sole property of the Company and/or its
Affiliates, as applicable. The Executive shall execute and deliver the Company’s
standard “work for hire” agreement regarding ownership by the Company of all
rights in its confidential and business materials.

     RESTRICTIVE COVENANTS.

             (a) NONCOMPETITION AGREEMENT. The Executive acknowledges and agrees
that the insurance business and operations of the Company are national in scope,
and that the Company operates in multiple locations and business segments in the
course of conducting its business. In consideration of this Agreement and the
equity interests being made available to the Executive hereunder, the Executive
covenants and agrees that during his employment with the Company, and for a
period of eighteen (18) months following the termination of such employment for
any reason (whether termination occurs during, upon expiration of, or following
the original or the renewal term hereof), including without limitation as a
result of his discharge by the Company with or without Cause or Executive’s
voluntary resignation, the Executive shall not directly or indirectly compete
with the business of the Company or its Affiliates by becoming a shareholder,
officer, agent, employee, partner or director of any other corporation,
partnership or other entity, or otherwise render services to or assist or hold
an interest (except as less than a one percent (1%) shareholder of a publicly
traded company), in any “Competitive Business” (as defined below). “Competitive
Business” shall mean any person or entity (including any joint venture,
partnership, firm, corporation, or limited liability company) that engages in
(1) the specialty property and casualty insurance business, including excess and
surplus lines, non-admitted insurance lines, program-style insurance lines
and/or reinsurance, (2) the insurance agency or brokerage business, (3)
employing, contracting or consulting with any managing general agent or producer
of the Company and (4) any other material business of the Company or any of its
Affiliates as of the date of termination of the Executive’s employment. In the
event that this paragraph shall be determined by any court of competent
jurisdiction to be unenforceable in part by reason of its being too great a
period of time or covering too great a geographical area, it shall be in full
force and in effect as to that period of time or geographical area determined to
be reasonable by the court. Notwithstanding anything to the contrary contained
herein (A) other than in the case of a termination of the Executive’s employment
for Cause hereunder, upon termination of the Executive’s employment by the
Company without Cause or as a result of his disability, the

4



--------------------------------------------------------------------------------



 



Executive may elect in writing to have the Company acquire his then outstanding
common stock and options in the Company at the lower of cost or fair market
value (as determined by the Board of the Company) and in connection therewith
execute a release, in form acceptable to the Company, which releases the Company
and its Affiliates (including FPC and its affiliates) from all obligations to
make payments under Section 9 of this Agreement, and upon compliance by the
Executive with the foregoing obligations, the Executive shall no longer be
subject to the restrictions set forth in subclauses (1) and (2) of this
Section 7(a), and (B) in the event of termination by the Company of the
Executive’s employment due to disability, the Executive may elect in writing to
no longer be subject to the restrictions in (1) and (2) of this Section 7(a)
(but upon such election shall no longer qualify for payments pursuant to
Section 9(a)).

             (b) RETURN OF MATERIALS. Upon termination of employment with the
Company, the Executive shall promptly deliver to the Company all correspondence,
manuals, letters, notes, notebooks, computer disks, software, reports and any
other document or tangible items containing or constituting Confidential
Information about the business of the Company and/or its Affiliates.

             (c) NONSOLICITATION OF EMPLOYEES AND CUSTOMERS. Should the
Executive’s employment with the Company be terminated for any reason (whether
such termination occurs during, upon expiration of, or following the original or
the renewal term hereof), including without limitation as a result of his
discharge by the Company with or without Cause or Executive’s voluntary
resignation, for a period of eighteen (18) months following such termination the
Executive shall not: (i) contact, recruit, employ, entice, induce or solicit,
directly or indirectly, any employee, officer, director, agent, consultant or
independent contractor employed by or performing services for the Company or any
of its Affiliates to leave the employ of or terminate services to the Company or
such Affiliate, including without limitation working with the Executive, with
the entity with which the Executive has affiliated (as an employee, consultant,
officer, director, stockholder or otherwise), or with any other entity; (ii)
seek, either in his individual capacity or on behalf of any other entity,
whether directly or indirectly to solicit, communicate with or contact or
advise, or transact or otherwise engage in any insurance related business with
(x) any party who is or was a customer of the Company or any of its Affiliates
during Executive’s employment by the Company or at any time during the said
eighteen (18) month period, or (y) any party who was identified as a prospect of
the Company or any of its Affiliates during Executive’s employment by the
Company; or (iii) engage in or participate in any effort or act to induce any
customer (as defined in subsection 7(c)(ii)) of the Company or any of its
Affiliates to take any action which might be disadvantageous to the Company or
its Affiliates. The Executive agrees that any breach of the restrictions set
forth in Sections 6 and 7 will result in irreparable injury to the Company for
which it shall have no adequate remedy in law and the Company shall, in addition
to any other remedy available to it and in lieu of Section 15 hereof, be
entitled to injunctive relief and specific performance in order to enforce the
provisions hereof. In addition to its other remedies, the Company shall be
entitled to reimbursement from the Executive and/or the Executive’s employer of
costs incurred in securing a qualified replacement as a result of any breach by
the Executive of this Section. For purposes of this Agreement, “customer” shall
include, without limitation, any policyholder, managing general agent or
reinsurer with whom the Company or its Affiliates has transacted business.

5



--------------------------------------------------------------------------------



 



             (d) In the event Executive breaches any of his covenants in this
Section 7, the Company and its Affiliates shall be released from their
obligation to make payments under Section 9 of this Agreement and (to the extent
permitted by applicable law) to provide benefits or make payments under all
employee benefit plans in which Executive participates, and the Company shall be
entitled to reimbursement from the Executive of severance payments made to the
Executive by the Company following termination of employment with the Company.
In addition, in the event of a violation by the Executive of his covenants in
this Section 7, he shall be subject to the forfeiture provisions of Annex A with
respect to his equity holdings in the Company.

             (e) The Executive acknowledges and agrees that the terms of this
Section 7: (i) are reasonable in light of all of the circumstances; (ii) are
sufficiently limited to protect the legitimate interests of the Company and its
subsidiaries; (iii) impose no undue hardship on the Executive; and (iv) are not
injurious to the public. The Executive further acknowledges and agrees that
(x) the Executive breach of the provisions of Section 7 will cause the Company
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if the Company elects to prevent the Executive from breaching such
provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to comment any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages.

     TERMINATION.

             (a) The Executive’s employment hereunder shall terminate upon his
death, retirement, or the expiration of this Agreement. Upon the Executive’s
death, any sums then due him shall be paid to the executor, administrator or
other personal representative of the Executive’s estate.

             (b) If the Executive becomes disabled (as certified by a licensed
physician selected by the Company) and is unable to perform or complete his
duties under this Agreement for a period of 180 consecutive days or 180 days
within any twelve-month period, the Company shall have the option to terminate
this Agreement by giving written notice of termination to the Executive. Such
termination shall be without prejudice to any right the Executive has under the
disability insurance program maintained by the Company.

             (c) The Company may terminate the Executive’s employment hereunder
for Cause. For the purposes of this agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon (i) the Executive
substantially failing to perform his duties hereunder after notice from the
Company and failure to cure such violation within 10 days of said notice (to the
extent the Board reasonably determines such failure to perform is curable and
subject to notice) (other than in the case of disability covered under Section
8(b) hereof) or violating any material Company policies, including without
limitation the Company’s corporate governance and ethics guidelines, conflicts
of interests policies and code of conduct applicable to all Company employees or
senior executives, (ii) the engaging by the Executive in any malfeasance, fraud,
dishonesty or gross misconduct adverse to the interests of the Company or its

6



--------------------------------------------------------------------------------



 



Affiliates, (iii) the material violation by the Executive of any of the
provisions of Sections 3, 6 or 7 hereof or other provisions of this Agreement
after notice from Company and a failure to cure such violation within 10 days of
said notice (including a “Forfeiture Event” as provided for in Annex A hereto),
(iv) the Board’s determination that the Executive has exhibited incompetence or
gross negligence in the performance of his duties hereunder, (v) receipt of a
final written directive or order of any governmental body or entity having
jurisdiction over the Company requiring termination or removal of the Executive
as Senior Vice President – Operations of the Company, or (vi) the Executive
being charged with a felony or other crime involving moral turpitude.

             (d) The Company may choose to terminate the Executive’s employment
at any time without Cause or reason.

             (e) Notwithstanding any provisions of this Agreement to the
contrary, and subject to the Executive remaining employed by the Company
hereunder through and until December 31, 2005, the Executive shall have the
right, upon at least ninety (90) days’ advance written notice to the Company, to
elect to voluntarily resign his employment, such resignation to be effective at
any time after December 31, 2005, solely in order to accept and immediately
begin employment with The AMC Group, L.P. or one or more of its affiliated
entities (“AMC”); provided such employment with AMC (the “AMC Employment”) must
continue for a period of at least six (6) continuous months following such
termination of employment hereunder, unless the Executive’s employment with AMC
is terminated earlier on account of his death, disability or termination by AMC
without cause, in which case the employment period shall terminate as of such
date. The Company may in its sole discretion elect to terminate the Executive at
any time after its receipt of written notice of Executive’s election to
terminate hereunder, in which case the Company shall pay the Executive his full
Annual Direct Salary through the date of such termination of employment. In the
event the Executive engages in the AMC Employment for at least six (6)
continuous months, the provisions of Annex B attached hereto shall apply and
such provisions and the payment obligations set forth therein, if any, shall be
in lieu of any severance payments or obligations set forth in Section 9.

     PAYMENTS UPON TERMINATION.

             (a) If the Executive’s employment shall be terminated because of
death, disability, or for Cause, the Company shall pay the Executive (or his
executor, administrator or other personal representative, as applicable) his
full Annual Direct Salary through the date of termination of employment at the
rate in effect at the time of termination and the Company shall have no further
obligations to the Executive under this Agreement (and the Executive shall not
be entitled to payment of any unpaid bonus or incentive award); provided that in
the event of a termination by the Company because of disability and other than
in the case of employment in any Competitive Business the Company shall pay to
the Executive, as full and complete liquidated damages hereunder, an amount
equal to the Executive’s then monthly Annual Direct Salary multiplied by six
(6) months, with such amount payable in equal monthly installments and provided
further that the foregoing amounts shall be reduced by any disability payments
for which the Executive may otherwise be entitled. No payments or benefits shall
be provided hereunder in connection with the Executive’s disability (i) unless
and until the Company has first received a signed general release from the
Executive (or the Executive’s guardian or legal representative) in a form
acceptable to the Company releasing the Company and Affiliates and any other
parties

7



--------------------------------------------------------------------------------



 



identified by the Company and Affiliates therein, and (ii) to the extent that
the Executive has breached any of his post-termination obligations hereunder.

             (b) If the Executive’s employment is terminated by the Company
without Cause or if the Executive terminates his employment as a result of (i) a
written notice from the Company that its principal executive offices are being
relocated more than 90 miles from their current location or that the Executive’s
principal place of employment is transferred to an office location more than 90
miles from his then current place of employment (unless in either case the
effect of such relocation results in the Executive’s principal place of
employment being less than forty (40) miles from his principal residence), and
(ii) the failure of the Company to offer the Executive a reasonable relocation
package to cover direct out-of-pocket losses (if any) on the sale of the
Executive’s primary residence, and temporary living expenses and moving costs,
then the Company shall pay to the Executive, as full and complete liquidated
damages hereunder, an amount equal to the Executive’s then monthly Annual Direct
Salary multiplied by six (6) months, with such amount payable in equal monthly
installments; provided that if as of December 31, 2005 the Executive is still
employed by the Company and the Executive and the Company agree in writing by
March 31, 2006 to mutually satisfactory terms to amend this Agreement to provide
for a five-year term from January 1, 2006 through December 31, 2010, the
foregoing payment obligation shall be modified to reflect the monthly Annual
Direct Salary then agreed to by the parties multiplied by 18 to the extent that
the Executive otherwise qualifies for a termination payment under the terms of
any ongoing agreement. The Company shall also maintain in full force and effect,
for the continued benefit of the Executive for the period in which the Executive
is receiving the foregoing payments, any medical or health-and-accident plan or
arrangement of the Company in which the Executive is a participant at the time
of such termination of employment; provided that the Executive shall remain
responsible for continuing to pay his share of the costs of such coverage;
provided further that the Company shall not be under any duty to maintain such
coverage if the Executive becomes eligible for coverage under any other
employer’s insurance and the Executive shall give the Company prompt notice of
when such eligibility occurs. No payments or benefits shall be provided
hereunder (i) unless and until the Company has first received a signed general
release from the Executive in a form acceptable to the Company releasing the
Company and Affiliates and any other parties identified by the Company and
Affiliates therein, and (ii) to the extent that the Executive has breached any
of his post-termination obligations hereunder. Notwithstanding the foregoing,
the Executive’s right to monthly Annual Direct Salary payments or continuing
benefits following a termination described in this Section 9(b) shall
immediately cease and all further payments shall be forfeited in the event the
Executive provides any employment, consulting or other services to AMC for any
form of remuneration , either directly or indirectly, as an employee or
independent contractor, during the period in which the Executive is receiving
such payments and benefits.

     NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:

     
If to the Executive:
  Timothy J. Dwyer
444 Bowen Drive
Exton, PA 19341


8



--------------------------------------------------------------------------------



 



     
If to the Company:
  United National Insurance Company
Three Bala Plaza East, Suite 300
Bala Cynwyd, PA 19004
Attn: General Counsel
 
   
With a Copy To:
  Fox Paine & Company, LLC
950 Tower Lane, Suite 1150
Foster City, CA 94404
Attn: Troy Thacker

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

     SUCCESSORS. This Agreement shall be binding upon the Executive, his heirs,
executors or administrator, and the Company, and any successor to or assigns of
the Company. This Agreement is not assignable by Executive. This Agreement is
assignable by the Company to a successor to or purchaser of the Company’s
business.

     ENFORCEMENT OF SEPARATE PROVISIONS. Should provisions of this Agreement be
ruled unenforceable for any reasons, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect.

     AMENDMENT. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without consent of any other person and, so
long as the Executive lives, no person other than the parties hereto, shall have
any rights under or interest in this Agreement or the subject matter hereof.

     ARBITRATION. In the event that any disagreement or dispute whatsoever shall
arise between the parities concerning this Agreement, such disagreement or
dispute shall be submitted to the Judicial Arbitration and Mediation Services,
Inc (“JAMS”) for resolution in a confidential private arbitration in accordance
with the comprehensive rules and procedures of JAMS, including the internal
appeal process provided for in Rule 34 of the JAMS rules with respect to any
initial judgment rendered in an arbitration. Any such arbitration proceeding
shall take place in Philadelphia, Pennsylvania before a single arbitrator
(rather than a panel of arbitrators). The parties agree that the arbitrator
shall have no authority to award any punitive or exemplary damages and waive, to
the full extent permitted by law, any right to recover such damages in such
arbitration. Each party shall each bear their respective costs (including
attorney’s fees, and there shall be no award of attorney’s fees) and shall split
the fee of the arbitrator. Judgment upon the final award rendered by such
arbitrator, after giving effect to the JAMS internal appeal process, may be
entered in any court having jurisdiction thereof. If JAMS is not in business or
is no longer providing arbitration services, then the American Arbitration
Association shall be substituted for JAMS for the purposes of the foregoing
provisions. Each party agrees that it shall maintain absolute confidentiality in
respect to any dispute between them.

     LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

9



--------------------------------------------------------------------------------



 



     ENTIRE AGREEMENT. This Agreement supersedes any and all prior agreements,
either oral or in writing, between the parties with respect to the employment of
the Executive by the Company and this Agreement contains all the covenants and
agreements between the parties with respect to the Executive’s employment.

     ACKNOWLEDGEMENT. Executive acknowledges that he has carefully read and
fully understands this Agreement and that the Company has provided him
sufficient time to discuss such Agreement with an attorney.

[signature page to follow]

10



--------------------------------------------------------------------------------



 



EXECUTION COPY

[Executive Employment Agreement Signature Page]

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

          ATTEST:   United National Insurance Company
 
       
/s/ Lynne Gerber-Saionz
  By:   /s/ Seth F. Freudberg

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Secretary
      President
 
        WITNESS:   Timothy J. Dwyer
 
       
/s/ Kevin L. Tate
  By:   /s/Timothy J. Dwyer

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Annex A

Option and Equity Forfeiture

     Forfeiture of Options and Restricted, Common and Preferred Stock and Gains
Realized upon Prior Option Exercises or Sale of Stock. Unless otherwise
determined by the Board of Directors of the Company, the Options granted under
this Employment Agreement, together with any future option grants made to the
Executive or options on the Class A common shares of UNG and any restricted
stock and common or preferred stock, if any, held by the Executive, shall be
subject to the following additional forfeiture conditions to which the
Executive, by accepting such Options or equity interests, hereby agrees. In the
event of (i) the Executive’s breach or failure to comply with any of the terms
or conditions of Section 6 or Section 7 of this Employment Agreement (whether or
not employed by the Company at such breach or failure to comply) (a “Forfeiture
Event”), and (ii) if the Executive is employed by the Company at the time of a
Forfeiture Event, his termination of employment by the Company, all of the
following will result:



  (i)   The unexercised portion of the Options (both unvested and vested, if
any) will immediately be forfeited and canceled without payment upon the
occurrence of the Forfeiture Event;     (ii)   All equity, including restricted
stock, common and/or preferred stock, if any, held by the Executive will, upon
the occurrence of the Forfeiture Event, immediately be repurchased by the
Company or its designee at the lower of fair market value (as determined by the
Board of the Company) or the Executive’s original purchase price (in each case
reduced to reflect any outstanding liabilities of the Executive to the Company
or its Affiliates), with payment taking the form of a five year note from the
Company or its designee, accruing interest at the lowest then applicable rate
mandated by Federal law, with the principal and interest due on the fifth
anniversary of the date of purchase (or such later date as may be necessary to
permit the Company or its designee to comply with any applicable borrowing
covenants affecting its payment obligations.) The Executive promptly shall take
all appropriate and necessary action to facilitate the buy back of such equity,
including the prompt delivery to the Company (or its designee) of all stock
certificates or other documents that the Company may request; and     (iii)  
The Executive will be obligated to repay to the Company (or its designee), in
cash, within five (5) business days after demand is made therefor by the Company
(or its designee), the total amount of Award Gain (as defined herein) realized
by the Executive (I) upon each exercise of the Options that occurred on or after
(A) the date that is six (6) months prior to the Forfeiture Event, if the
Forfeiture Event occurred while the Executive was employed by the Company or a
subsidiary or affiliate, or (B) the date that is six (6) months prior to the
date that Executive’s employment by the Company or a subsidiary or affiliate
terminated, if the Forfeiture Event occurred after the Executive ceased to be so
employed, or (II) upon any sale, transfer or other disposition of the Class A
Common Shares of UNG. For purposes of this Annex A, the term “Award Gain” shall
mean (i) in respect of a given Options exercise, the product of (X) the Fair
Market Value per share of stock at the date of such exercise (without regard to
any subsequent change

 



--------------------------------------------------------------------------------



 



      in the market price of such share of stock) minus the exercise price times
(Y) the number of shares as to which the Options were exercised at that date,
and (ii), in respect of any sale of stock, the value of any cash or the Fair
Market Value of stock or property paid or payable to the Executive less any cash
or the Fair Market Value of any stock or property (other than stock or options
which would have itself been forfeitable hereunder and excluding any payment of
tax withholding) paid by the Executive to the Company (or its designee) as a
condition or in connection with the acquisition of such stock or amount
otherwise included in subclause (i) above.

 



--------------------------------------------------------------------------------



 



Annex B

Provisions Relating to AMC Employment

     The parties hereto agree that notwithstanding any contrary provisions of
this Agreement, the Management Shareholders’ Agreement dated as of September 5,
2003 by and among UNG, UN Holdings (Cayman), Ltd. and persons listed on
Schedule I thereto,(the “MSA”) the UNG Share Incentive Plan dated September 5,
2003, as amended, and the agreements attached as Schedule A and Schedule B
hereto, the terms and conditions set forth below shall apply in the event the
Executive engages in the AMC Employment for at least the period of time required
by Section 8(e) (the “AMC Section 8(e) Service Period”):



  (i)   the Executive shall be entitled to receive payment of the annual bonus
award for the 2005 calendar year, if any, described in Section 4(b),
notwithstanding that he is no longer employed by the Company on the date such
payment would otherwise be made, provided that (x) all other requirements for
the payment of the bonus have been satisfied and (y) the bonus shall be payable
only if the Executive completes the AMC Section 8(e) Service Period;     (ii)  
during the period of the AMC Employment (provided it equals or exceeds the AMC
Section 8(e) Service Period), the Executive’s service with AMC shall be credited
with respect to the continued vesting and exercisability of the time vesting
stock option grant and the performance vesting stock option grant described in
Section 4(c);     (iii)   during the period of the AMC Employment (provided it
equals or exceeds the AMC Section 8(e) Service Period), the Executive shall have
the right, at his election in writing, (A) if the Class A Common Shares of UNG
are not then publicly traded, to have the Company purchase all of the Class A
Common Shares of UNG described in Section 4(c)(i) at a per share price equal to
the lower of cost (with cost adjusted to include a 5% annual return compounded
on the Executive’s purchase price from the date of his purchase) and the fair
market value of such shares (as determined by the Board of the Company) as of
the date of exercise of the Executive’s election hereunder, and (B) if the
Class A Common Shares of UNG are then publicly traded, to sell such shares to
the extent permitted pursuant to Rule 144 as promulgated by the SEC and such
public sale shall not be subject to the provisions of subclause (d) of Section
2.1.4 of the MSA;     (iv)   during the period of the AMC Employment (provided
it equals or exceeds the AMC Section 8(e) Service Period), the Executive shall
not be restricted from engaging in activities which would otherwise be
considered to be a violation of the restrictive covenants set forth in Section 7
of this Agreement if (i) he engages in those activities in the course of the
proper performance of his duties for AMC and (ii) the engagement in such
activities by AMC does not breach any of AMC’s covenants under Section 6.07 of
the Amended and Restated Investment Agreement dated as of September 5, 2003
among U.N. Holdings (Cayman), Ltd., Vigilant

 



--------------------------------------------------------------------------------



 



      International, Ltd., U.N. Holdings II, Inc., U.N. Holdings LLC, U.N.
Holdings Inc., Wind River Investment Corporation and the trusts named therein;
and     (v)   no payments, benefits or rights shall be provided hereunder
(a) unless and until the Company has first received a signed general release
from the Executive in a form acceptable to the Company releasing the Company and
its Affiliates and any other parties identified by the Company and its
Affiliates therein, and (b) to the extent that the Executive has breached any of
his post-termination obligations hereunder.     (vi)   For purposes of any
written notice to be given the Executive under this Agreement or otherwise, such
notice shall be effective only upon actual receipt of delivery by Executive or
on the day following delivery by the Company of any notice to an overnight
delivery service addressed to the Executive.

 